NO. 12-18-00326-CV

                                  IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                                TYLER, TEXAS

 IN THE INTEREST OF                                             §        APPEAL FROM THE 392ND

 B.S. AND M.R.,                                                 §        JUDICIAL DISTRICT COURT

 CHILDREN                                                       §        HENDERSON COUNTY, TEXAS

                                            MEMORANDUM OPINION
         B.S. appeals the termination of her parental rights. In one issue, she challenges the legal
and factual sufficiency to support the termination order. We affirm.


                                                      BACKGROUND
         B.S. is the mother and C.C. 1 is the father of B.S.1 2 and M.R. On July 31, 2017, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of B.S.1 and M.R., for conservatorship, and for termination of B.S.’s and C.C.’s parental
rights. The Department was appointed temporary managing conservator of the children, and the
parents of the children were appointed temporary possessory conservators with limited rights,
duties, access, and possession.
         At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that B.S. engaged in one or more of the acts or omissions necessary to support
termination of her parental rights under subsections (D), (E), and (O) of Texas Family Code


         1
           At the conclusion of the trial on the merits, the trial court found, by clear and convincing evidence, that C.C.
engaged in one or more of the acts or omissions necessary to support termination of his parental rights under
subsections (N) (constructive abandonment) and (O) (compliance with a court order) of Texas Family Code Section
161.001(b)(1). The trial court also found that termination of the parent-child relationship between C.C., B.S.1, and
M.R. is in the children’s best interest. Based on these findings, the trial court ordered that the parent-child relationship
between C.C., B.S.1, and M.R. be terminated. The father is not a party to this appeal.
         2
             The mother’s initials and the oldest child’s initials are the same. We will refer to the oldest child as B.S.1.
Section 161.001(b)(1). The trial court also found that termination of the parent-child relationship
between B.S., B.S.1, and M.R. is in the children’s best interest. Based on these findings, the trial
court ordered that the parent-child relationship between B.S., B.S.1, and M.R. be terminated. This
appeal followed.


                                TERMINATION OF PARENTAL RIGHTS
          Involuntary termination of parental rights embodies fundamental constitutional rights. Vela
v. Marywood, 17 S.W.3d 750, 759 (Tex. App.–Austin 2000), pet. denied per curiam, 53 S.W.3d
684 (Tex. 2001); In re J.J., 911 S.W.2d 437, 439 (Tex. App.–Texarkana 1995, writ denied).
Because a termination action “permanently sunders” the bonds between a parent and child, the
proceedings must be strictly scrutinized. Wiley v. Spratlan, 543 S.W.2d 349, 352 (Tex. 1976); In
re Shaw, 966 S.W.2d 174, 179 (Tex. App.–El Paso 1998, no pet.).
          Section 161.001 of the family code permits a court to order termination of parental rights
if two elements are established. TEX. FAM. CODE ANN. § 161.001 (West Supp. 2018); In re J.M.T.,
39 S.W.3d 234, 237 (Tex. App.–Waco 1999, no pet.). First, the parent must have engaged in any
one of the acts or omissions itemized in the second subsection of the statute. TEX. FAM. CODE
ANN. § 161.001(b)(1) (West Supp. 2018); Green v. Tex. Dep’t of Protective & Regulatory Servs.,
25 S.W.3d 213, 219 (Tex. App.–El Paso 2000, no pet.); In re J.M.T., 39 S.W.3d at 237. Second,
termination must be in the best interest of the child. TEX. FAM. CODE ANN. § 161.001(b)(2) (West
Supp. 2018); In re J.M.T., 39 S.W.3d at 237. Both elements must be established by clear and
convincing evidence, and proof of one element does not alleviate the petitioner’s burden of proving
the other. TEX. FAM. CODE ANN. § 161.001; Wiley, 543 S.W.2d at 351; In re J.M.T., 39 S.W.3d
at 237.
          The clear and convincing standard for termination of parental rights is both constitutionally
and statutorily mandated. TEX. FAM. CODE ANN. § 161.001; In re J.J., 911 S.W.2d at 439. Clear
and convincing evidence means “the measure or degree of proof that will produce in the mind of
the trier of fact a firm belief or conviction as to the truth of the allegations sought to be established.”
TEX. FAM. CODE ANN. § 101.007 (West 2014). The burden of proof is upon the party seeking the
deprivation of parental rights. In re J.M.T., 39 S.W.3d at 240.




                                                    2
                                      STANDARD OF REVIEW
       When confronted with both a legal and factual sufficiency challenge, an appellate court
must first review the legal sufficiency of the evidence. Glover v. Tex. Gen. Indem. Co., 619
S.W.2d 400, 401 (Tex. 1981); In re M.D.S., 1 S.W.3d 190, 197 (Tex. App.–Amarillo 1999, no
pet.). In conducting a legal sufficiency review, we must look at all the evidence in the light most
favorable to the finding to determine whether a reasonable trier of fact could have formed a firm
belief or conviction that its findings were true. In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). We
must assume that the fact finder settled disputed facts in favor of its finding if a reasonable fact
finder could do so and disregard all evidence that a reasonable fact finder could have disbelieved
or found incredible. Id.
       The appropriate standard for reviewing a factual sufficiency challenge to the termination
findings is whether the evidence is such that a fact finder could reasonably form a firm belief or
conviction about the truth of the petitioner’s allegations. In re C.H., 89 S.W.3d 17, 25 (Tex. 2002).
In determining whether the fact finder met this standard, an appellate court considers all the
evidence in the record, both that in support of and contrary to the trial court’s findings. Id. at 27-
29. Further, an appellate court should consider whether disputed evidence is such that a reasonable
fact finder could not have reconciled that disputed evidence in favor of its finding. In re J.F.C.,
96 S.W.3d at 266. The trier of fact is the exclusive judge of the credibility of the witnesses and
the weight to be given their testimony. Nordstrom v. Nordstrom, 965 S.W.2d 575, 580 (Tex.
App.–Houston [1st Dist.] 1997, pet. denied).


                           TERMINATION UNDER SECTION 16.001(b)(1)(E)
       In her sole issue, B.S. argues the evidence is legally and factually insufficient to terminate
her parental rights pursuant to subsection (E) of Texas Family Code Section 161.001(b)(1).
Applicable Law
       The court may order termination of the parent-child relationship if it finds by clear and
convincing evidence that the parent engaged in conduct, or knowingly placed the child with
persons who engaged in conduct, that endangers the physical or emotional well being of the child.
TEX. FAM. CODE ANN. § 161.001(b)(1)(E) (West Supp. 2018). Scienter is not required for an
appellant’s own acts under Section 161.001(b)(1)(E), although it is required when a parent places
her child with others who engage in endangering acts. In re U.P., 105 S.W.3d 222, 236 (Tex.



                                                  3
App.—Houston [14th Dist.] 2003, pet. denied). Finally, the need for permanence is a paramount
consideration for the child’s present and future physical and emotional needs. In re N.K., 99
S.W.3d 295, 301 n.9 (Tex. App.—Texarkana 2003, no pet.); In re M.D.S., 1 S.W.3d at 200.
        “Endanger” means to expose to loss or injury or to jeopardize. Tex. Dep’t of Human Svcs.
v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re D.M., 58 S.W.3d 801, 811 (Tex. App.—Fort
Worth 2001, no pet.). It is not necessary that the conduct be directed at the child or that the child
actually suffers injury. Boyd, 727 S.W.2d at 533; In re J.J., 911 S.W.2d at 440. Subsection (E)
requires us to look at the parent’s conduct alone, including actions, omissions, or the parent’s
failure to act. In re D.J., 100 S.W.3d 658, 662 (Tex. App.—Dallas 2003, pet. denied); In re D.M.,
58 S.W.3d at 811. Termination under subsection (E) must be based on more than a single act or
omission. In re D.M., 58 S.W.3d at 812; In re D.T., 34 S.W.3d 625, 634 (Tex. App.—Fort Worth
2000, pet. denied). A voluntary, deliberate, and conscious “course of conduct” by the parent that
endangers the child’s physical and emotional well being is required. In re D.M., 58 S.W.3d at
812; In re D.T., 34 S.W.3d at 634.
        As a general rule, conduct that subjects a child to a life of uncertainty and instability
endangers the physical and emotional well being of a child. In re M.R.J.M., 280 S.W.3d 494, 503
(Tex. App.—Fort Worth 2009, no pet.); In re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth
2004, pet. denied). Endangering conduct is not limited to actions directed towards the child. Boyd,
727 S.W.2d at 533. It necessarily follows that the endangering conduct may include the parent’s
actions before the child’s birth and while the parent had custody of older children, including
evidence of drug usage. See id. (stating that although endanger means more than a threat of
metaphysical injury or the possible ill effects of a less-than-ideal family environment, it is not
necessary that the parent’s conduct be directed at the child or that the child actually suffers injury);
see also In re M.N.G., 147 S.W.3d 521, 536 (Tex. App.—Fort Worth 2004, pet. denied) (holding
that courts may look to parental conduct both before and after child’s birth to determine whether
termination is appropriate). Further, the conduct may occur before the child’s birth and both before
and after the child has been removed by the Department. Walker v. Tex. Dep’t of Family &
Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—Houston [1st Dist.] 2009, pet. denied).
        A parent’s use of narcotics and its effect on her ability to parent may qualify as an
endangering course of conduct. In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); see also In re
R.W., 129 S.W.3d at 739. Further, evidence that the parent continued to use illegal drugs even



                                                   4
though the parent knew her parental rights were in jeopardy is conduct showing a voluntary,
deliberate, and conscious course of conduct, which by its nature, endangers a child’s well-being.
See In re M.E.-M.N., 342 S.W.3d 254, 263 (Tex. App.--Fort Worth 2011, pet. denied); Cervantes-
Peterson v. Tex. Dep’t of Family & Protective Servs., 221 S.W.3d 244, 253-54 (Tex. App.—
Houston [1st Dist.] 2006, no pet.).
       Though imprisonment of a parent is insufficient, standing alone, to constitute “engaging in
conduct which endangers the emotional or physical well-being of the child,” it is a factor to
consider on the issue of endangerment. See Boyd, 727 S.W.2d at 533–34; In re M.D.S., 1 S.W.3d
at 199. Nonetheless, evidence showing a course of conduct that routinely subjects a child to the
probability that he will be left alone because his parent is once again jailed, whether because of
the continued violation of probationary conditions or because of a new offense growing out of a
continued use of illegal drugs, or because the parent is once again committed to a rehabilitation
program, endangers both the physical and emotional well being of a child. In re S.D., 980 S.W.2d
758, 763 (Tex. App.-San Antonio 1998, pet. denied).
Analysis
       This case began after B.S. pleaded guilty on December 29, 2011, to a felony robbery charge
and was placed on community supervision. During her community supervision, she tested positive
in May 2017 for drug use and signed an affidavit admitting that she used methamphetamine. On
July 20, 2017, Brandy Friendly, a Department investigator, came to B.S.’s house. Friendly
testified that the Department received an intake regarding B.S. that concerned neglectful
supervision of both children. She interviewed B.S. outside the home because the children were
inside napping. During the interview, B.S. admitted to a history of methamphetamine use and told
Friendly that she had been clean for two years and three months. Friendly asked B.S. to submit to
drug testing because of the drug use allegations. B.S. agreed. Friendly returned to her vehicle
because she needed to show B.S. where the drug testing facility was located. About fifteen minutes
later, B.S. left the house with M.R. and walked across the street. When she returned, she had a
bag with an unknown item in it. B.S. went into the home for a while longer and then put the
children in the vehicle. Friendly believed that she waited, in total, roughly one hour. She also
noticed that B.S. had a bandana on her head and when they arrived at the drug testing facility,
noticed that B.S. had shaved her head as well as the children’s hair. B.S. had not completely
shaved the children’s hair and there was enough available for drug testing. At trial, B.S. admitted



                                                5
that she shaved her head and the children’s hair. She believed it was necessary because she knew
she would test positive for illegal drugs that day.
        After Friendly and B.S. arrived at the drug testing facility, B.S. changed her mind and
refused to submit to drug testing or allow her children to be drug tested. She left the facility with
her children. Friendly’s supervisor informed B.S. that she would need to place the children out of
the home and she agreed to place them with her aunt. The children were placed with B.S.’s aunt
from July 21, 2017, through July 31, 2017. Further, the children were drug tested on July 21, 2017.
On July 31, 2017, the Department held a family team meeting in which it was disclosed that B.S.
and M.R. tested positive for methamphetamine. Also, B.S.’s aunt stated that she no longer wanted
to be a placement for the children due to a conflict with B.S. Thus, the children were placed in
foster care.
        Department involvement. In 2009, the Department became involved after an incident
between B.S. and C.C. She and C.C. had an argument on the side of the road during which law
enforcement was called. She admitted using methamphetamine at that time. B.S.1 was removed
from her care. She completed her service plan including counseling, outpatient substance abuse
rehabilitation, and a psychological evaluation. The Department returned B.S.1 to her.
        In 2015, the Department became involved after she had to take B.S.1 to the hospital. He
“split” his head open after he hit his head on the stairs during a party. She denied that they were
sliding down the stairs in a laundry basket. B.S. tested positive for methamphetamines and both
children were placed in foster care. M.R. was six months old at the time. She had to complete a
service plan including outpatient rehabilitation, individual counseling, and a psychological
evaluation. The children were returned to her care in 2016.
        Criminal History. B.S. admitted that she was placed on community supervision sometime
after 2011 for a felony robbery conviction. At the time of trial, she was still on community
supervision. She was aware that if she violated the terms of her community supervision, she would
be imprisoned. B.S. stated that when she relapsed in 2015, she informed her community
supervision officer, asked for help, and received outpatient rehabilitation. She stated that she did
not fear that her community supervision would be revoked.
        Drug Use. According to B.S., she began using methamphetamine when she was thirteen
years old and used for about two years. She was clean for nine years before relapsing in 2004. She
stated that her relapse was “short-lived,” and she was clean until 2009, the start of her first case



                                                  6
with the Department. She relapsed after the first time the Department removed B.S.1 because she
believed she had a relationship problem, not a drug problem. She thought if she ended the
relationship, her problems would go away. B.S. again relapsed in 2015, five years later, leading
to her second case with the Department. She tested positive for methamphetamines on a swab test
even though she stated that she last used methamphetamine a month before the test.
       In both removals, B.S.’s services included outpatient drug rehabilitation. Approximately
eighteen months later, B.S. again relapsed, testing positive for methamphetamine. M.R. also tested
positive for methamphetamines, an admitted escalation of B.S.’s drug problem from the previous
two cases. Hannah Atkinson, a Department caseworker, stated that after the third case began, B.S.
tested negative for drugs on October 2, 2017. Atkinson testified that B.S. tested positive for
methamphetamines and amphetamines in December 2017, February 2018, and March 2018.
Moreover, Atkinson said that she had problems with B.S. submitting to drug testing on and off
during the case. She stated that at one point, the trial court had to order B.S. to submit to drug
testing and the Department had to request that B.S. be ordered not to manipulate her hair for tests.
       According to B.S., she relapsed between the second and third cases because she stopped
attending meetings and worked a lot. She denied using methamphetamines more than once in May
2017 before the third case. B.S. said that she relapsed in December 2017 because the holidays
were “rough,” and she missed her children. She also denied ever using drugs while her children
were in her physical possession.
       However, B.S. attended Substance Abuse Felony Punishment Facility (SAFPF) drug
rehabilitation in 2012, and two outpatient rehabilitations during the first two cases in 2009 and
2015. She stated that she “went through the motions” during her SAFPF rehabilitation, believing
that it did not apply to her. Even though she attended at least three substance abuse rehabilitations,
she relapsed at least five times since 2004. Moreover, her last two relapses were less than a year
apart. Atkinson believed that B.S. was very unstable with a pattern of on and off drug use. As the
attorney ad litem pointed out, it took seven months for B.S. to stop testing positive for
methamphetamines even though it was the third time her children were removed from her care.
The attorney ad litem believed that B.S. loved her children, but loved drugs more, and the CASA
volunteer questioned whether she loved her children or drugs more.
       B.S. was in inpatient substance abuse therapy for eighteen days in July 2018. She has been
clean since that time and believed that she was self-aware. She said she reduced her “triggers” for



                                                  7
using drugs by changing her career, becoming more stress-free, and lowering her income and
expenses. She attends Narcotics Anonymous, Alcoholics Anonymous, and Celebrate Recover,
and has a church family. However, the CASA volunteer did not believe that eighteen days of
inpatient rehabilitation would change a lifetime of drug use or that anyone could guarantee that
B.S. could remain clean in the future.
       Stability of Home. Although B.S. has an adequate home, her employment has been
sporadic. She has lived in three places in the last two years and has not maintained employment
for more than a few weeks in the last year. B.S. was unemployed for six months prior to July 2018.
From August 2018 through the end of October 2018, she had three jobs, quitting the first one after
one week, the second one after breaking a toe, and had the last job for a few weeks before trial.
The CASA volunteer described her as “resourceful,” and stated that B.S. was capable of providing
a safe and stable environment for the children for short periods of time. According to the CASA
volunteer, when B.S. decides that it was “crucial,” as in the “11th hour of a removal case,” she
will stop using drugs and try to secure a home and job. However, he said, some event in her life
will trigger a need for drugs, resulting in a downward spiral. He testified that the children do not
need to be put through more “turmoil,” noting that B.S.1 has been removed from her care three
times, and M.R. twice, even though he is just four years old.
Conclusion
       From the above evidence, a reasonable fact finder could have determined that B.S. has a
long history with methamphetamine use, her relapses became closer and closer together, her
younger child tested positive for methamphetamines during the current case, and she tested
positive for methamphetamines even after the Department removed her children in the current
case. See TEX. FAM. CODE ANN. § 161.001(b)(1)(E). The fact finder could have also formed a
firm belief or conviction that B.S. did not understand that her community supervision could be
revoked if she tested positive for drugs again, thereby violating her community supervision, that
her children had been removed from her care multiple times for drug use, that she attended drug
rehabilitation three times before the current case, and that her home environment was unstable.
See id. Therefore, we hold that the evidence, viewed in the light most favorable to the finding,
was sufficiently clear and convincing that a reasonable trier of fact could have formed a firm belief
or conviction that B.S. engaged in conduct or knowingly placed the children with persons who




                                                 8
engaged in conduct that endangered the physical or emotional well being of the children. See In
re J.F.C., 96 S.W.3d at 266.
         Although B.S. argued that there is no evidence admitted at trial to support termination,
including the service plan and drug tests, this evidence is not so significant that a reasonable trier
of fact could not have reconciled the evidence in favor of its finding and formed a firm belief or
conviction that B.S. engaged in conduct, or knowingly placed the children with persons who
engaged in conduct, that endangered the physical or emotional well being of the children. See In
re C.H., 89 S.W.3d at 25.
         Therefore, we hold that the evidence is legally and factually sufficient to support
termination of B.S.’s parental rights under subsection (E) of Texas Family Code Section
161.001(b). Accordingly, we overrule B.S.’s sole issue as to subsection (E) of Texas Family Code
Section 161.001(b). 3


                                        BEST INTEREST OF THE CHILD
         In her sole issue, B.S. also argues the evidence is legally and factually insufficient to
support a finding that termination of her parental rights is in the children’s best interest. In
determining the best interest of the child, a number of factors have been considered, including (1)
the desires of the child; (2) the emotional and physical needs of the child now and in the future;
(3) the emotional and physical danger to the child now and in the future; (4) the parental abilities
of the individuals seeking custody; (5) the programs available to assist these individuals; (6) the
plans for the child by these individuals; (7) the stability of the home; (8) the acts or omissions of
the parent that may indicate the existing parent-child relationship is not a proper one; and (9) any
excuse for the acts or omissions of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex.
1976).
         The family code also provides a list of factors that we will consider in conjunction with the
above-mentioned Holley factors. See TEX. FAM. CODE ANN. § 263.307(b) (West Supp. 2018).
These include (1) the child’s age and physical and mental vulnerabilities; (2) the magnitude,
frequency, and circumstances of the harm to the child; (3) the results of psychiatric, psychological,



         3
           Because we conclude that the evidence is legally and factually sufficient to support termination of B.S.’s
parental rights under subsection (b)(1)(E), we need not address her issue regarding subsections (b)(1)(D) and (b)(1)(O)
of Section 161.001(b)(1). See TEX. FAM. CODE ANN. § 161.001(b)(1); TEX. R. APP. P. 47.1.


                                                          9
or developmental evaluations of the child, the child’s parents, other family members, or others
who have access to the child’s home; (4) whether there is a history of substance abuse by the
child’s family or others who have access to the child’s home; (5) the willingness and ability of the
child’s family to seek out, accept, and complete counseling services and to cooperate with and
facilitate an appropriate agency’s close supervision; (6) the willingness and ability of the child’s
family to effect positive environmental and personal changes within a reasonable period of time;
(7) whether the child’s family demonstrates adequate parenting skills; and (8) whether an adequate
social support system consisting of an extended family and friends is available to the child. See
id. § 263.307(b)(1), (3), (6), (8), (10), (11), (12), (13).
        The evidence need not prove all statutory or Holley factors in order to show that
termination of parental rights is in a child’s best interest. See Holley, 544 S.W.2d at 372; In re
J.I.T.P., 99 S.W.3d 841, 848 (Tex. App.–Houston [14th Dist.] 2003, no pet.). In other words, the
best interest of the child does not require proof of any unique set of factors nor limit proof to any
specific factors. In re D.M., 58 S.W.3d at 814. Undisputed evidence of just one factor may be
sufficient in a particular case to support a finding that termination is in the child’s best interest. In
re M.R.J.M., 280 S.W.3d at 507. But the presence of scant evidence relevant to each factor will
not support such a finding. Id. Evidence supporting termination of parental rights is also probative
in determining whether termination is in the best interest of the child. See In re C.H., 89 S.W.3d
at 28-29. We apply the statutory and Holley factors below.
Analysis
        The evidence discussed above shows that B.S. has a history of drug use, her children have
been removed from her care multiple times because of drug use, she is currently under community
supervision, she relapsed at least five times since 2004, most recently twice in the past year, and
she has been to outpatient rehabilitation twice, SAFPF once, and inpatient rehabilitation once.
        Regarding the children, B.S.1 is described as a very bright child, a wonderful academic
student, makes straight A’s, and is an avid reader. He is learning to play the trumpet and is in fifth
grade. B.S.1 is attending counseling. M.R. is four years old and “full of life.” Both children have
been through considerable emotional trauma. The children are in the same foster home that they
were in during the second removal. According to the CASA volunteer, M.R. spent almost more
time with his foster family than with his mother.




                                                    10
       Regarding B.S.1’s wishes, the CASA volunteer asked B.S.1 if he understood why he was
in foster care. B.S.1 said that his “mother uses drugs.” The CASA volunteer recently told B.S.1
that the trial court would make a decision whether to return him to his mother or find a family to
adopt him. He needed to know what B.S.1 thought. He said that B.S.1 looked at him and, with
his eyes watering, told the CASA volunteer that he wanted to stay with his foster family. According
to the CASA volunteer and the attorney ad litem, B.S.1 understood the consequences of the
decision, what it meant to be adopted, and comprehended that there was a possibility that he may
not see his mother again. However, B.S.1 wanted he and his brother to be adopted. B.S. stated
that she wanted M.R. returned to her, but would not force B.S.1 to return until he was ready. She
understood that he may be angry with her.
       According to Atkinson, B.S. did not complete her service plan. She completed a parenting
class, psychological evaluation, and a few ETCADA 4 assessments. However, B.S. did not
complete substance abuse counseling or individual counseling even though Atkinson changed
counselors in order to accommodate B.S.’s work schedule and living arrangements. B.S. denied
missing appointments with the substance abuse counselor, but admitted missing a few
appointments with the individual counselor. She complained that the service plan interfered with
her work hours. According to the CASA volunteer, B.S. began to take advantage of her service
plan but the services were eventually cancelled due to a lack of attendance. He said that B.S.’s
answers regarding why she missed appointments “varied[d] upon the day and the issue and on and
on.” He characterized her excuses as “anybody but me.” B.S. stated that she was willing to
complete her services and was compliant. She stated that the drug testing facility was in a different
city even though she admitted that it was moved to accommodate her.
       B.S. also violated requirements that she not bring another person to visitations with her
children, bringing two men to the visitations on three separate occasions. The CASA volunteer
testified that B.S. was very involved with the children during visitations.           However, he
characterized their relationship as more of a teenage companion than a mother. B.S. stated that
she never “beat” her children and that her children never went without food or a home. She said
that she put her children first although she admitted that providing them with food and shelter was
permission to give herself a “simple pleasure.”



       4
           ETCADA stands for “East Texas Council on Alcoholism and Drug Abuse”


                                                    11
          Regarding B.S.’s drug use, she stated that she learned from inpatient rehabilitation that
methamphetamine’s effect on her personality and perception of reality was “selfishness.” She also
stated that one of her “triggers,” the uncertainty of her and her children’s future, was reduced. B.S.
stated that when she is feeling stressed, it will not be the magnitude of her previous stresses because
she lowered her income and living expenses. B.S. could not tell the trial court if she would relapse
again, stating that she could not predict the future. When she is working and making money, she
said, she does not want drugs. She did not believe that losing her current job was a possibility.
          Atkinson believed that B.S. was a continuing danger to her children because she has a
pattern of on and off drug use with no stability. The CASA volunteer testified that “we” cannot
take a chance and put the children through more turmoil. He believed that there was a long term
danger of returning the children to B.S. even though she could stop using drugs for short periods
of time. The CASA volunteer believed that B.S.’s parental rights should be terminated. The
attorney ad litem believed that it was in the children’s best interest to terminate B.S.’s parental
rights.
Conclusion
          After viewing the evidence in the light most favorable to the finding and applying the
statutory and Holley factors, we conclude that a reasonable trier of fact could have formed a firm
belief or conviction that termination of B.S.’s parental rights was in the best interest of the children.
See TEX. FAM. CODE ANN. § 161.001(b)(2); In re J.F.C., 96 S.W.3d at 266. Although some
evidence might weigh against the finding, such as B.S. being clean since her inpatient drug
rehabilitation, this evidence is not so significant that a reasonable fact finder could not have
reconciled this evidence in favor of its finding and formed a firm belief or conviction that
terminating B.S.’s parental rights is in the children’s best interest. See TEX. FAM. CODE ANN.
§ 161.001(b)(2); In re J.F.C., 96 S.W.3d at 266. Accordingly, we overrule B.S.’s sole issue
regarding best interest.
                                                  DISPOSITION
          Having overruled B.S.’s sole issue, we affirm the judgment of the trial court.
                                                                    GREG NEELEY
                                                                       Justice
Opinion delivered May 15, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                                   (PUBLISH)



                                                         12
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 15, 2019


                                         NO. 12-18-00326-CV


                    IN THE INTEREST OF B.S. AND M.R., CHILDREN


                                Appeal from the 392nd District Court
                   of Henderson County, Texas (Tr.Ct.No. FAM17-0578-392)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Greg Neeley, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.